Citation Nr: 1133008	
Decision Date: 09/07/11    Archive Date: 09/15/11

DOCKET NO.  07-10 090A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas



THE ISSUE

Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Katz, Counsel



INTRODUCTION

The Veteran served on active duty from January 1956 to December 1959.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office in Wichita, Kansas (RO).  


FINDING OF FACT

The weight of the probative evidence of record shows that the Veteran's tinnitus is related to active duty service.


CONCLUSION OF LAW

Tinnitus was incurred in active military service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Without deciding whether notice and development requirements have been satisfied in the present case, the Board is not precluded from adjudicating the issue involving the Veteran's claim for entitlement to service connection for tinnitus.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  This is so because the Board is taking action favorable to the Veteran by granting the issue at hand.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49, 747 (1992).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Pursuant to 38 C.F.R. § 3.303(b), VA may award service connection where a claimant can demonstrate "(1) that a condition was 'noted' during service; (2) evidence of postservice continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant may rely on lay evidence "to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492, F.3d 1372, 1377 (Fed. Cir. 2007) (footnote omitted).  "[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).

The Veteran's service treatment records are negative for any complaints or diagnoses of tinnitus, but do show complaints of earache and a diagnosis of otitis media.  The Veteran's January 1956 entrance examination reflects that his ears were normal on examination.  An April 1956 treatment record notes the Veteran's complaints of earache.  The physician prescribed antibiotics.  In October 1956, the Veteran again complained of ear trouble, noting that both of his ears were hurting him the prior few days.  The diagnosis was bilateral otitis media.  In August 1957, the Veteran again sought treatment for earache.  A December 1959 separation examination reflects that the Veteran's ears were normal at that time.

VA treatment records from September 2005 through October 2005 reflect complaints of and treatment for tinnitus.  In September 2005, the Veteran complained of persistent tinnitus, mostly in the right ear.  He stated that he was putting swimmer's ear solution in both ears, but that it did not help.  The diagnosis was tinnitus, and the VA physician prescribed antibiotics.  In October 2005, the Veteran reported that he continued to have a lot of tinnitus.  He noted that it was better for a while, but that it was worsening again.  The diagnoses included acute sinusitis and tinnitus.  Another October 2005 treatment record reflects that the Veteran's tinnitus persisted.  Examination of the right tympanic membrane and canal was within normal limits, but the left had a lot of fluid and some shrinkage of the tympanic membrane over the bone structure.  The diagnoses were chronic otitis media and resolved sinusitis.

An April 2006 private treatment letter reflects that the Veteran reported that "[h]e started to notice a hearing problem with bilateral non-pulsatile tinnitus for the last 25 years" and that it was worsening.

Private medical treatment records from January 2008 through October 2009 reflect diagnoses of and treatment for mycotic otitis externa, allergic rhinitis, otorrhea, Eustachian tube dysfunction, middle ear effusion.

In March 2010, the Veteran underwent a VA audiological examination.  The Veteran complained of tinnitus and reported a history of military noise exposure from aircraft and jet engines.  He also reported recreational noise exposure from hunting deer.  The Veteran stated that he was unsure of the date of onset of his tinnitus, but that it began during service.  He noted that his tinnitus was constant.  

The Veteran also underwent a VA ear disease examination in March 2010.  The examination report notes the Veteran's complaints of bilateral tinnitus.  He stated that he started to have ringing in both ears soon after he left service, and that he had noise exposure during service from loud jet engine noise.  He noted that ear plugs were available, but that he rarely used them.  He reported that, in 1960, he started to get frequent ear infections, and that he continued to have intermittent ear infections and ultimately left ear surgery in 1999 and right ear surgery in 2007.  He indicated that he no longer had ear infections, but that his tinnitus continued.  He described the tinnitus as a buzzing sound in both ears.  Physical examination of the ears showed no deformity of the auricle, no aural polyps, no evidence of middle or inner ear infection, and no signs of staggering gait or imbalance.  The external canal was normal, the tympanic membrane was normal, and the mastoids were normal.  The diagnosis was bilateral tinnitus.  After reviewing the Veteran's claims file, the VA examiner concluded that the Veteran's bilateral hearing loss was not related to service.  The examiner noted that the medical evidence did not show that the Veteran had tinnitus during military service and explained that the Veteran had "chronic and recurrent ear infections since after he left service which most likely resulted in . . . tinnitus." 

After a thorough review of the evidence of record, the Board concludes that service connection for tinnitus is warranted.  There is evidence of a current diagnosis of tinnitus.  Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  Although the Veteran's service treatment records are negative for any complaints of or treatment for tinnitus during service, they do show diagnoses of and treatment for otitis media during military service.  Thus, there is evidence of inservice incurrence of otitis media.

The Board acknowledges that the March 2010 VA examiner found that the Veteran's current tinnitus was related to his history of chronic and recurrent ear infections, and not to his active duty service, to include inservice noise exposure.  Nevertheless, the Veteran's service treatment records reflect that his history of ear infections began during active duty service, as the first evidence in the claims file of an ear infection was the October 1956 inservice diagnosis of otitis media.  Thus, while the VA examiner ultimately concluded that the Veteran's tinnitus is not related to his active duty service, the rationale for the opinion actually supports a nexus between the Veteran's current tinnitus and his active duty service.

Accordingly, as there is evidence of inservice incurrence of otitis media, a current diagnosis of tinnitus, and medical evidence linking the Veteran's current tinnitus to his history of ear infections, service connection for tinnitus is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Service connection for tinnitus is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


